Title: Thomas Jefferson to Melatiah Nash, 15 November 1811
From: Jefferson, Thomas
To: Nash, Melatiah


          
                  Sir 
                   
                     Monticello 
                      
                        O 
                        Nov. 15. 11.
          
		  I duly recieved your letter of Oct. 24. on the publication of an Ephemeris. I have long thought it desirable that something of that kind should be published in the US holding a middle station between the Nautical, & the common popular almanacs. it would certainly be acceptable to a numerous & respectable description of our fellow citizens, who,
			 without undertaking the higher astronomical operations, for which the former is calculated, yet occasionally wish for information beyond the scope of the common almanacs. what you propose to
			 insert
			 in your Ephemeris is very well so far. but I think you might give it more of the character desired, by the addition of some other articles, which would not enlarge it more than a leaf or two. for
			 instance, the Equation of time is essential to the regulation of our clocks & watches, and would only add a narrow column to your 2d page. the Sun’s declination is often desirable, and would add but another narrow column to the same page. this last would be the more useful as an element for obtaining the rising and
			 setting of the sun, in every part of the US. for your Ephemeris will, I suppose, give it only for a particular parallel, as of N. York, which would in a great measure restrain it’s circulation to that parallel. but the ⊙’s declination would enable every one to calculate sunrise for himself, with scarcely 
                  
                  
                  
                  
                  
                  more trouble than taking it from an Almanac. 
                  if you would add, at the end of the work, a formula for that calculation;
			 as, for example, that of Delalande §.1026. a little altered. thus. to the Logarithmic
			 tangent of the latitude (a constant number)
          add the Log. tangent of the ⊙’s declination:
          taking 10. from the Index, the remainder is the Sine of an arch
          which, turned into time & added to VI. Hours
                           gives
			 Sunrisefor theWinterhalf}of the year.
                           and
                        Sunsetfor theSummerhalf
          to which may be added 3. lines only from the table of refractions §. 1028. or, to save even this trouble, & give the calculation ready made for every parallel, print a table of semidiurnal arches, ranging the latitudes from 30. to 45.° in a line at top, & the degrees of declination in a vertical line on the left, and stating, in the line of the declination, the semidiurnal arch for each degree of latitude. so that every one knowing the latitude of his place, & the declination of the day, would find his sunrise or sunset where their horizontal and vertical lines meet. this table is to be found in many astronomical books, as, for instance, in Wakeley’s Mariner’s compass rectified, and more accurately in the 
                     Connoissance des tems for 1788. it would not occupy more than two pages at
			 the end of the work,
			 & would render it an Almanac for every part of the US.
          To give novelty, and increase the appetite for continuing to buy your Ephemeris annually, you might every year select some one or two useful tables which many would wish to possess & preserve. 
                  
                  these are to be found in the Requisite tables, the Connoissance des tems of different years, and many in Pike’s arithmetic.
          I have given these hints because you requested my opinion. they may extend your 
                  the plan of your Ephemeris beyond your view, which will be sufficient reason for not regarding them. in any event I shall willingly become a subscriber to it, if you should have any place of deposit for them in Virginia where the price can be paid. Accept the tender of my respects
          
            Th:
            Jefferson
        